Name: Commission Regulation (EEC) No 809/87 of 20 March 1987 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2374/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 3 . 87 Official Journal of the European Communities No L 79/35 COMMISSION REGULATION (EEC) No 809/87 of 20 March 1987 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2374/79 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal.('), as last amended by Regulation (EEC) No 467/87 (2), Whereas Commission Regulation (EEC) No 2374/79 (3), as last amended by Regulation (EEC) No 3562/86 (4), fixes certain selling prices for beef and veal taken over by the intervention agencies before 31 May 1986 ; whereas the situation regarding these stocks is such that this date should be replaced by 1 January 1987 ; Whereas the measures provided for in this Regulation are in accordance with the ^ opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 In Article 4 of Regulation (EEC) No 2374/79, '31 May 1986' is hereby replaced by '1 January 1987'. Article 2 This Regulation shall enter into force on 23 March 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 March 1987. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 148 , 28 . 6. 1968, p. 24. (2) OJ No L 48, 17 . 2. 1987, p. 1 . (3) OJ No L 272, 30. 10 . 1979, p. 16. (&lt;) OJ No L 327, 22. 11 . 1986, p. 26 .